Terry, C. J., after stating the facts, delivered the opinion of the Court
Baldwin, J., concurring.
There is no error in the judgment.
This is one of those cases in which it is difficult, if not impracticable, to estimate the exact amount of damage suffered by the failure of the defendant to comply with his contract, and we think the amount of the bond should be considered as liquidated damages, within the rule laid down by this Court in Steam Navigation Company v. Wright, (6 Cal., 258.)
Judgment affirmed.